Citation Nr: 0723542	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-11 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to February 22, 2002 
for the grant of service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 






INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO). In 
that rating decision, the RO granted service connection for 
the veteran's bilateral hearing loss, with an effective date 
of February 22, 2002.  The veteran appealed the assigned 
effective date.

In November 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006). 

In November 2006, the Board remanded the claim. The remand 
directives having been completed, the claim is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran applied for service connection for bilateral 
hearing loss on February 22, 2002 and service connection was 
granted for the aforementioned claim in June 2002. 

2.  There was no communication by the veteran or a duly 
appointed representative after April 1946 and prior to 
February 22, 2002 reflecting his intent to apply for 
compensation benefits for bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for an effective date prior to February 22, 2002 
for the grant of service connection for bilateral hearing 
loss have not been met. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Dates

The veteran seeks an earlier effective date for the grant of 
service connection for bilateral hearing loss.  Specifically, 
he contends that this disability compensation should be 
effective back to October 1991; the date hearing loss was 
diagnosed. The veteran asserts he was erroneously informed by 
VA service representatives that his service medical records 
were destroyed in a fire and he could not file a claim.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim or a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2006). 
Unless specifically provided, such determination is made on 
the basis of the facts found. 38 C.F.R. § 3.400(a). Benefits 
are generally awarded based on the 'date of receipt' of the 
claim. 38 C.F.R. § 3.1(r), 3.400 (2006). The effective date 
of a grant of disability compensation based on a grant of 
service connection is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim, or the date 
entitlement arose, whichever is later. 38 C.F.R. § 3.400(b) 
(2) (i) (2006).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating the intent to apply for 
one or more benefits."  It must "identify the benefit 
sought." 38 C.F.R. § 3.155(a).  VA must look at all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits. Sevello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
If VA fails to forward an application form to the claimant 
after receipt of an informal claim, then the date of the 
informal claim must be accepted as the date of claim for 
purposes of determining the effective date. Id. at 200.

Effective dates for service connection based on an original 
claim are not based on the date the condition began and 
generally cannot be any earlier than date of receipt of 
claim.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (holding that "the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA"). 

The veteran was discharged from service in April 1946.  In a 
June 2003 written statement submitted to the Board, the 
veteran reported he began wearing hearing aids in 1987 and 
began having hearing problems ten to twenty years prior.  Of 
record are February 1988 private medical records which 
reflect a diagnosis of bilateral hearing loss and a 
recommended trial period with hearing aids.  The veteran 
filed an original claim for service connection for bilateral 
hearing loss in February 22, 2002. VA did not receive any 
earlier correspondence or medical evidence from the veteran 
that can be construed as an informal claim for service 
connection for bilateral hearing loss until his formal claim 
in February 22, 2002.  The effective date was set as the date 
of receipt of the ultimately successful claim.

The veteran contends that he was given erroneous information 
by a VA employee and, consequently, did not file a claim of 
entitlement to service connection for bilateral hearing loss 
at the time his disability manifested in October 1991.  In 
OPM v. Richmond, 496 U.S. 414 (1990), the United States 
Supreme Court held that the payment of government benefits 
must be authorized by statute; therefore, erroneous advice 
given by a government employee cannot be used to estop the 
government from denying benefits. See also McTighe v. Brown, 
7 Vet. App. 29, 30, in which the United States Court of 
Appeals for Veterans Claims held that any erroneous advice 
given by a veterans benefits counselor at a VA regional 
office as to a widow's eligibility for DIC did not entitle 
the widow to an earlier effective date for benefits based on 
estoppel where a statute specifically provided that the 
effective date was the date of application for DIC. In the 
instant case, a statute, 38 U.S.C.A. § 5110, specifically 
provides that the effective date of an award of disability 
compensation shall be no earlier than the date of receipt of 
the application, unless the application is received within 
one year from the date of discharge or release from service. 
Where the application for benefits is received within one 
year from the date of discharge or release from service, the 
effective date of the award shall be the date following the 
date of the veteran's discharge.   

Although the veteran contends that he had a bilateral hearing 
loss disability prior to February 2002, the fact remains that 
he did not submit a claim for service connection until that 
time.  The effective date of a grant of service connection is 
not determined by the date the disorder became apparent. 
Given the foregoing and the fact that the veteran did not 
file a claim for service connection within one year after 
separation from service, the effective date is the date of 
receipt of the original claim, or the date that entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b) (2). Thus, the earliest date for which entitlement 
to service connection for bilateral hearing loss could be 
granted is the date of receipt of the veteran's original 
claim, or February 22, 2002. 

Duties to Notify and Assist

In correspondence dated December 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, the RO 
notified the veteran of information and evidence necessary to 
substantiate the claim for an earlier effective date; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.  Although 
this notice was delivered after the initial denial of the 
claims, the RO subsequently readjudicated the claims based on 
all the evidence in April 2007, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c).  Service medical records have been associated 
with the claim file.  All identified and available treatment 
records have been secured. 


ORDER

Entitlement to an effective date prior to February 22, 2002, 
for the grant of service connection for bilateral hearing 
loss is denied. 




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


